Citation Nr: 0740847	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  00-12 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1968 to 
October 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board denied the claim on appeal by an October 2004 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims.  In December 
2006, the Board decision was partially vacated and remanded.

A March 12, 2007 letter was sent to the veteran and his 
attorney in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  No 
response was received.  

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In this case, the veteran claims entitlement to service 
connection for a lumbar spine disability.  There are current 
diagnoses of increased lumbar lordosis, lumbar spine 
degenerative disc disease, spondylosis, and 
spondylolisthesis.  

A November 1967 private x-ray report was negative for 
fracture or dislocation of lumbar spine.  There was a 
bilateral sacralization at the 6th vertebra which was a 
developmental anatomical variation and a question of a pars 
interarticularis bony defect at the 5th lumbar level.  A May 
1968 private medical record noted that in November 1967, 
there were clinical manifestations of a back sprain, although 
back films showed no evidence of a recent injury.  The 
physician noted that a lumbar spine report noted a 
developmental anatomical defect.

In a June 1968 service entrance examination, the veteran 
reported a back injury due to a 1967 automobile accident.  A 
notation on the examination indicated a negative lumbar spine 
x-ray.  In a September 1968 service record, the veteran 
reported a history of low back problems.  An x-ray showed 
spondylolysis of L5-S1 and possible spondylolithesis.  
Another September 1968 x-ray indicated slight anterior 
wedging of T12, probably developmental, otherwise 
unremarkable lumbar area and no significant congenital 
anomalies.  The examiner recommended further testing for 
spondylolysis.  In an October 1968 service record, 
examination revealed spondylosis at L5-S1, but no 
spondylolisthesis.  An October 1968 Medical Board Report 
diagnosed spondylolysis, L5-S1, symptomatic with low back 
pain.  The Board found the spine disorder pre-existed service 
and was not permanently aggravated thereby.  

In a November 1968 VA record, a private physician stated that 
the veteran had been seen in November 1967 and x-rays had 
shown no lumbar spine fracture or dislocation, but a 
bilateral sacralization at the 6th vertebra which was a 
developmental anatomical variation and a question of a pars 
interarticularis bony defect at the 5th lumbar level.  A 
February 1971 private x-ray report noted increased lumbar 
lordosis, development, minimal wedging of D12 and L1, 
developmental, and no evidence of bone pathology.  An August 
1998 private record noted that x-rays showed degenerative 
disc narrowing at L4-5 and L5-S1, spondylolisthesis at L4-5, 
increased lumbar lordosis, and lumbar spondylosis.  September 
1998 private records indicated degenerative disc changes at 
L4-5 and L5-S1 and spondylolisthesis at L4-5.  

In a March 2003 VA joints examination, the examiner found 
that spondylosis existed prior to service and that no 
spondylolisthesis was present during service.  The examiner 
then stated that the veteran had a spinal condition with 
spondylolisthesis and chronic low back pain prior to service.  
The examiner opined that the veteran's lumbar spine 
disability was the result of the natural degenerative process 
rather than aggravation during service.

In light of the veteran's inservice statements, symptoms, and 
diagnoses, post-service diagnoses, the current diagnoses of 
increased lumbar lordosis, spondylosis, spondylolisthesis, 
and degenerative disc disease, and the lack of clear medical 
opinions regarding the etiology of these diagnosed disorders, 
the relationship between the disorders, and the aggravation 
or progression of the disorders, the Board finds that further 
clarification is in order.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (noting that when the medical evidence 
of record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions).  Accordingly, 
remand is required for clarification.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice to the 
veteran as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO must afford the veteran an 
examination to determine the etiology his 
low back disability.  The claims folder, 
including a copy of this remand, must be 
made available to the examiner.  The 
examiner must review the service medical 
records and post-service medical evidence 
of record.  Any indicated tests and 
studies must be accomplished and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide 
answers and/or opinions regarding the 
following questions:  1) whether the 
veteran has current diagnoses of lumbar 
spine spondylosis, lumbar spine 
spondylolysis, lumbar spine 
spondylolisthesis, increased lumbar 
lordosis, and degenerative disc disease; 
2) whether lumbar spine spondylosis, 
spondylolysis, or spondylolisthesis is a 
congenital disorder; 3) whether the 
November 1967 pre-service x-ray report 
findings, bilateral sacralization at the 
6th vertebra which was a developmental 
anatomical variation and possible pars 
interarticularis bony defect at the 5th 
lumbar level, is related in any way to the 
veteran's current lumbar spine 
spondylosis, spondylolisis, 
spondylolisthesis, or degenerative disc 
disease, and how it is related; 4) 
whether, and how, the veteran's lumbar 
spine spondylosis, spondylolisis, 
spondylolisthesis, and degenerative disc 
disease are related to each other; 5) 
whether the veteran's lumbar spine 
spondylosis, spondylolisthesis, and/or 
degenerative disc disease existed prior to 
service; and 6) whether any pre-existing 
lumbar spine spondylosis, spondylolisis, 
spondylolisthesis, or degenerative disc 
disease underwent an identifiable 
permanent increase in severity during 
service that was beyond the natural 
progression of the disorders.  The 
examiner must provide supporting rationale 
and citation to the medical evidence of 
record for each answer and/or opinion.  If 
any opinion cannot be provided without 
resort to speculation, it must be noted in 
the examination report.  The rationale for 
all opinions expressed must be provided.  
The report prepared must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



